UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: May 2, 2013 (Date of earliest event reported) E*TRADE Financial Corporation (Exact name of Registrant as Specified in its Charter) Delaware 1-11921 94-2844166 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1271 Avenue of the Americas, 14th Floor, New York, New York 10020 (Address of Principal Executive Offices and Zip Code) (646) 521-4300 (Registrant’s Telephone Number, including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. REGULATION FD DISCLOSURE E*TRADE Financial Corporation (the “Company”) is attending the Nomura 3rd Annual U.S. Financials IR 1-on-1 Corporate Day. The Company will be speaking to presentation slides which have been updated with data for the quarter ended March 31, 2013. The presentation is available on the Company’s Investor Relations website, investor.etrade.com. Investors should note that the Company announces material financial information in SEC filings, press releases and public conference calls.Based on guidance from the SEC, the Company may also use the Investor Relations section of its corporate website, investor.etrade.com, to communicate with investors about the Company. It is possible that the financial and other information posted there could be deemed to be material information. The information on the Company’s corporate website is not part of this document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. E*TRADE Financial Corporation Date: May 2, 2013 By: /s/ Karl A. Roessner Name: Karl A. Roessner Title: Corporate Secretary
